On Application for Rehearing.
Breaux, J.
The defendant having voluntarily executed a note for the amount claimed is not in a position, from a legal point of view,, successfully to urge tha-t he is not indebted for the amount.
The work had been performed by the municipality. The defendant in common with the public had the use and enjoyment of the new sidewalk when, we infer, the defendant chose for his convenience in matter of payment to execute his note. At its maturity, he had-changed his mind and sought in constitutional limitations the defence*464for which, he now contends. Under repeated decisions, perhaps not directly in point yet having, to our mind bearing, a property owner must be held bound by his acquiescence and approval of a tax when it was intended for the common welfare in which a defendant takes a part and benefit.
There was something in the nature of a natural obligation cu defendant’s part to see to the repair of sidewalks in front of his property sufficient to hold him liable for the amount he assumed !o pay.
This court Has said: “A taxpayer who actively engages in having an ordinance passed imposing a tásc which results to-his own interest, and acts so as to induce others to accept the tax as legal, is estopped from setting up the illegality of the tax.” Andrus vs. Police Board, 41 Ann. ■69?. For similar reasons one was held “estopped from questioning the legality of the tax.’.’ Dupre vs. Police Board, 42 Ann. 802.
The view that the defendant is bound by a natural obligation made binding by his own act in executing a note also finds support in Factors and Traders Insurance Company vs. New Orleans, 25 Ann. 457, citing'a-number of decisions in support of the text on this point.
Our attention has been called ¡by plaintiffs attorney to the fact that the New Iberia charter contains a special delegation of power regarding the making and repairing of sidewalks. If the power has been delegated, it strengthens the view that defendant is bound on his note and that we cannot do otherwise than hold that it should be paid.
For reasons assigned, the rehearing is refused.